IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,473-01


                         EX PARTE JOHN DAVID ODEN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 99CR14978A IN THE 123RD DISTRICT COURT
                            FROM SHELBY COUNTY


       Per curiam. KEEL and WALKER, JJ., dissented.

                                            ORDER

       Applicant was charged with capital murder, but pleaded guilty to murder in exchange for a

sentence of life imprisonment. He did not appeal his conviction. Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The trial court conducted a live habeas hearing, after which that court made findings of fact

and conclusions of law recommending that relief be granted. However, this Court finds that the

record does not support the trial court’s recommendation to grant relief. Based on this Court’s

independent review of the entire record, relief is denied.
                      2

Filed: May 04, 2022
Do not publish